Citation Nr: 1521128	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-30 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Debt Management Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of non-service-connected pension benefits in the amount of $9,615.00.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 and from June 1987 to December 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.

The issues of entitlement to service connection for a psychiatric disability, including dysthymic disorder, depression, and anxiety, to include as secondary to a total hysterectomy; service connection for a total hysterectomy; service connection for a back disability; and an initial compensable rating for right cheek scar, residuals of sebaceous cyst excision are addressed in a separate decision.


FINDINGS OF FACT

1.  In February 2010, the Social Security Administration (SSA) granted the Veteran disability benefits, effective June 1, 2004.

2.  In March 2010, the Veteran advised VA that she had been granted SSA disability benefits and submitted the operative SSA decision.  

3.  In March 2010, the Veteran requested that her nonservice-connected pension benefits be adjusted to avoid an overpayment.

4.  In December 2010, VA proposed to terminate the payment of the Veteran's nonservice-connected pension benefits; a proposal that was effectuated in May 2011.

5.  In June 2011, VA notified the Veteran that she had been overpaid $9,615.00, and that withholding of benefits to recoup this amount would begin in September 2011.

6.  The Veteran requested waiver of recovery of the overpayment, which was denied in a May 2012 administrative decision.

7.  The Veteran's income consists of disability benefits from the Social Security Administration and VA nonservice-connected pension benefits, and may include her husband's benefits from the Social Security Administration.  The Veteran has no other liqudatable assets.

8.  There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran, and the recovery of the indebtedness would be against equity and good conscience.  


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of nonservice-connected pension benefits in the amount of $9,615.00 have been met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Documentation associated with the Veteran's claims file demonstrates that, in 2010, she received a lump sum payment of disability benefits from SSA.  At that time, the Veteran was also in receipt of non-service-connected pension benefits from VA.  Generally, in order to qualify for non-service-connected pension benefits, the recipient must not receive countable income above a certain threshold.  VA determined that the SSA disability benefits the Veteran received in 2010 exceeded the countable income threshold and, thus, she was not eligible to receive non-service-connected pension benefits.  Because she was paid the non-service-connected pension benefits, VA found that an overpayment of $9,615.00 in benefits had occurred.  The Veteran does not dispute that the receipt of the SSA disability benefits disqualified her from payment of non-service-connected pension benefits.  As such, the propriety of the debt is not at issue here.  The salient issue presented by the Veteran's claim is whether waiver of recovery of that overpayment is warranted.

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and VA.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive):  (1) fault of the Veteran; (2) balancing of faults between the Veteran and VA; (3) undue hardship of collection on the Veteran; (4) defeat of the purpose of an existing benefit to the Veteran; (5) unjust enrichment of the Veteran, and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of VA's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board finds no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, thus removing any legal impediment to the granting of a waiver in this matter.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

With respect to the comparative faults of the Veteran and VA in the creation of the debt, in applying for non-service-connected pension benefits, the Veteran received 

notice in July 2002 that, in order to be entitled to payment of said benefits, she must not be in receipt of income that exceeded a regulatory threshold.  In September 2002, a VA Regional Office (RO) issued a rating decision wherein the Veteran was granted non-service-connected pension benefits.  That same month, the RO sent the Veteran notice of this decision.  Therein, the RO advised the Veteran that she was required to notify VA of any changes in her income, to include any benefits received from SSA.

In February 2010, the Veteran received notification that she had been granted SSA disability benefits.  In compliance with her responsibility, in March 2010, the Veteran sent VA notice of the SSA decision to grant her disability benefits.  In so doing, the Veteran submitted SSA's decision, which demonstrated that the effective date of the disability benefits to be received by the Veteran was June 1, 2004, i.e., almost 6 years prior.  Although this decision did not specifically demonstrate that the Veteran received a lump sum payment of SSA disability benefits, it is reasonable to infer from the effective date that she was entitled to disability benefits covering the period from June 1, 2004 until February 2010.  In a March 22, 2010 statement, the Veteran requested that VA adjust her non-service-connected pension benefits in order to avoid an overpayment.  

In December 2010, VA informed the Veteran that it had received notification from SSA that the Veteran was in receipt of monthly disability benefits payments of $750.50.  VA was also notified that the Veteran received a retroactive lump sum payment of $27,805.00 in February 2010 from SSA.  In December 2010, VA proposed to terminate the payment of her nonservice-connected pension benefits due to income that exceeded the regulatory threshold.  Five months later, in a May 2011 administrative decision, the VA Pension Management Center terminated the payment of the Veteran's nonservice-connected benefits.  In June 2011, the Veteran was advised that she had received an overpayment of $9,615.00, and that withholding of her monthly payments would begin in September 2011.  The Veteran contested this determination and, in effect, requested a waiver of recovery of the overpaid benefits.  In May 2012, the VA Debt Management Center denied the Veteran's waiver request.  Thereafter, the Veteran perfected an appeal to the Board.

In sum, the Veteran was advised that she had been granted SSA disability benefits in February 2010.  Within a reasonable amount of time after learning of SSA's decision (i.e., in March 2010), the Veteran undertook efforts to notify VA of a change in her income due to the receipt of SSA disability benefits.  This clearly shows that the Veteran attempted to comply with her responsibility to notify VA of any change in her annualized countable income.  Although this notice did not specifically indicate that she had been granted a large lump sum payment of disability benefits from SSA, such could have been reasonably inferred from the decision letter the Veteran provided to VA given the effective date of the awarded benefits.  Further, despite the Veteran's timely request that her nonservice-connected pension benefits be adjusted in order to avoid an overpayment, VA did not adjust her benefits until May 2011, approximately 14 months later.  Consequently, the Board finds that VA is almost entirely at fault for the creation of the overpayment.

With respect to undo hardship on the Veteran if collection of the debt was effectuated, Veteran submitted a financial status report demonstrating that her only income is her SSA disability benefits and her nonservice-connected pension benefits.  The Veteran also indicated that she had no additional liquidatable assets.  Further, the Veteran also testified that she had recently experienced a variety of medical issues that required extensive recovery.  Based on the totality of the evidence, the Board is satisfied that collection of the debt would impose upon her an undue hardship.  38 C.F.R. § 1.965(a)(3).

The Board concludes that the positive evidence outweighs the negative evidence and that the facts in this case demonstrate that the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5107(b).  VA is mostly responsible for the creation of the overpayment and financial hardship is shown, which the Board finds outweighs the other factors considered.  In essence, the factors of equity and good conscience are in the Veteran's favor.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $9,615.00, is granted



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


